Case 4:18-cr-10031-JLK Document 12 Entered on FLSD Docket 11/13/2018 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 18-10031-CR-KING

 UNITED STATES OF AMERICA

 vs.

 JOSE GREGORIO SALAZAR,

       Defendant.
 ____________________________________/

                    UNITED STATES OF AMERICA’S RESPONSE TO
                          STANDING DISCOVERY ORDER

        The United States hereby files this response to the Standing Discovery Order. This

 response also complies with Local Rule 88.10 and Federal Rule of Criminal Procedure 16, and is

 numbered to correspond with Local Rule 88.10.

 A.     1.     A disk containing copies of video-recorded statements by the defendants are
               attached

        2.     That portion of the written record containing the substance of any oral statement
               made by the defendant before or after arrest in response to interrogation by any
               person then known to the defendant to be a government agent is attached.

        3.     No defendant testified before the Grand Jury.

        4.     The NCIC record of the defendant will be provided upon receipt by this office.

        5.     Books, papers, documents, photographs, tangible objects, buildings or places which
               the government intends to use as evidence at trial to prove its case in chief, or were
               obtained or belonging to the defendant may be inspected at a mutually convenient
               time at the Office of the United States Attorney, 99 Northeast 4th Street, Miami,
               Florida. Please call the undersigned to set up a date and time that is convenient to
               both parties. Please call the undersigned with 48 hours notice if you intend to
               review the evidence at this date and time.

               The attachments to this discovery response are not necessarily copies of all the
               books, papers, documents, etc., that the government may intend to introduce at trial.
Case 4:18-cr-10031-JLK Document 12 Entered on FLSD Docket 11/13/2018 Page 2 of 4



       6.     There were no physical or mental examinations or scientific tests or experiments
              made in connection with this case.

 B.    DEMAND FOR RECIPROCAL DISCOVERY: The United States requests the disclosure
       and production of materials enumerated as items 1, 2 and 3 of Section B of the Standing
       Discovery Order. This request is also made pursuant to Rule 16(b) of the Federal Rules of
       Criminal Procedure.

 C.    The government will disclose any information or material which may be favorable on the
       issues of guilt or punishment within the scope of Brady v. Maryland, 373 U.S. 83 (1963),
       and United States v. Agurs, 427 U.S. 97 (1976).

 D.    The government will disclose any payments, promises of immunity, leniency, preferential
       treatment, or other inducements made to prospective government witnesses, within the
       scope of Giglio v. United States, 405 U.S. 150 (1972), or Napue v. Illinois, 360 U.S. 264
       (1959).

 E.    The government will disclose any prior convictions of any alleged co-conspirator,
       accomplice or informant who will testify for the government at trial.

 F.    No defendant was identified in a lineup, show up, photo spread or similar identification
       proceedings. However, the defendant identified himself in a photo during an interview. The
       photo is attached.

 G.    The government has advised its agents and officers involved in this case to preserve all
       rough notes.

 H.    The government will timely advise the defendant of its intent, if any, to introduce during
       its case in chief proof of evidence pursuant to F.R.E. 404(b). You are hereby on notice that
       all evidence made available to you for inspection, as well as all statements disclosed herein
       or in any future discovery letter, may be offered in the trial of this cause, under F.R.E.
       404(b) or otherwise (including the inextricably-intertwined doctrine).

 I.    The defendant is not an aggrieved person, as defined in Title 18, United States Code,
       Section 2510(11), of any electronic surveillance.

 J.    The government has ordered transcribed the Grand Jury testimony of all witnesses who
       will testify for the government at the trial of this cause.

 K.    No contraband is involved in this indictment.

 L.    The government does not know of any automobile, vessel, or aircraft allegedly used in the
       commission of this offense that is in the government's possession.

 M.    The government is not aware of any latent fingerprints or palm prints which have been
Case 4:18-cr-10031-JLK Document 12 Entered on FLSD Docket 11/13/2018 Page 3 of 4



        identified by a government expert as those of the defendant.

 N.     To date, the government has not received a request for disclosure of the subject-matter of
        expert testimony that the government reasonably expects to offer at trial.

 O.     The government will make every possible effort in good faith to stipulate to all facts or
        points of law the truth and existence of which is not contested and the early resolution of
        which will expedite trial. These stipulations will be discussed at the discovery conference.

 P.     At the discovery conference scheduled in Section A.5, above, the government will seek
        written stipulations to agreed facts in this case, to be signed by the defendant and defense
        counsel.

        The government is aware of its continuing duty to disclose such newly discovered

 additional information required by the Standing Discovery Order, Federal Rule of Criminal

 Procedure 16(c), Brady, Giglio, Napue, and the obligation to assure a fair trial.

        In addition to the request made above by the United States pursuant to both Standing

 Discovery Order section B and Federal Rule of Criminal Procedure 16(b), in accordance with

 Federal Rule of Criminal Procedure 12.1, the United States hereby demands Notice of Alibi

 defense; the approximate time, date, and place of the offense was: September 1, 2018.

        The attachments to this response were sent via Fedex and U.S. Mail to counsel for the

 defendant on November 13, 2018. The attachments to this response are bates stamped as follows:


      CD/DVD                                          Summary

                   PDF document bates stamped 0001 – 0261, which includes but is not limited
         1         to the following: law enforcement reports, agent notes and statements,
                   photographs, NCIC reports, consent/Miranda forms.
         2         Video Recorded Interview
         3         Video of Interdiction
         4         Additional Photos and Videos
Case 4:18-cr-10031-JLK Document 12 Entered on FLSD Docket 11/13/2018 Page 4 of 4



        Please contact the undersigned Special Assistant United States Attorney if any disk is

 missing or is not received.

                                      Respectfully submitted,

                                      ARIANA FAJARDO ORSHAN
                                      UNITED STATES ATTORNEY


                               By:    s/ Philip A. Jones
                                      PHILIP A. JONES
                                      SPECIAL ASSISTANT UNITED STATES ATTORNEY
                                      Court No. A5502457
                                      99 Northeast 4th Street
                                      Miami, Florida 33132-2111
                                      Tel: (305) 961-9136
                                      Fax: (305) 530-7976
                                      Philip.Jones@usdoj.gov

                                CERTIFICATE OF SERVICE

        I hereby certify that on November 13, 2018, the undersigned electronically filed the

 foregoing document, Government=s Response to the Standing Discovery Order, with the Clerk of

 the Court and the counsel of record using CM/ECF.

                                      s/Philip A. Jones
                                      PHILIP A. JONES
                                      SPECIAL ASSISTANT UNITED STATES ATTORNEY
